Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into on the 7th day of
February 2012, and is effective as of the first day that J. Michael Lawrie (the
“Executive”) becomes a full time employee of the Company, which shall be no
later than March 31, 2012 (such date, the “Effective Date”), by and between
Computer Sciences Corporation, a Nevada corporation (the “Company”), and
Executive.

 

1.             Term of Employment; Duties.  (a)  As used herein, the phrase
“Term of Employment” shall mean the period commencing on the Effective Date and
ending on the earliest to occur of (i) March 31, 2017 or (ii) the date of
termination of Executive’s employment in accordance with any one of Sections
5(a) through 5(f) below; provided, however, that the Term of Employment is
subject to annual extension upon mutual agreement of the parties not later than
six (6) months prior to the end of the Company’s fiscal year 2017 or any
extended annual period.

 

(b)           The Company hereby agrees to employ Executive as its President and
Chief Executive Officer, in each case, for the Term of Employment, and Executive
agrees to serve in these capacities with the duties and responsibilities
customary to such positions in a company of the size and nature of the Company,
protecting, encouraging and promoting the interests of the Company, and
performing such other duties consistent with the offices held by Executive as
may be reasonably assigned to him from time to time by the Board of Directors of
the Company (the “Board”).  During the Term of Employment, Executive shall
report solely and directly to the Board.  Executive shall be elected as a member
of the Board no later than at the first meeting of the Board which follows the
Effective Date, to serve under the same terms as the other directors, with no
additional compensation.  While he remains an employee of the Company, Executive
shall be nominated for re-election to the Board each year.  Executive shall
resign from the Board, and from the board of directors or similar governing body
of any affiliate of the Company, upon termination of employment.

 

(c)           Executive shall devote all of his business time and attention to
his duties on the Company’s behalf except for sick leave, vacations and approved
leaves of absence; provided, however, that nothing shall preclude Executive from
(i) managing his personal investments and affairs and (ii) participating as a
member of the board of directors or similar governing body of no more than one
(1) for-profit company and one (1) not-for-profit company or institution which
is either (A) identified to the Company not later than the Effective Date, and
on whose board of directors or other governing body Executive serves on the
Effective Date, or (B) not a direct competitor of the Company and approved by
the Board in writing prior to Executive commencing service therewith; provided
that in each case, Executive shall not engage in activities inconsistent with
the Company’s ethics codes and other conflicts of interests policies in effect
from time to time or which materially interfere with or adversely affect the
performance of Executive’s duties under this Agreement.

 

2.             Compensation.  (a)  Base Salary.  The Company agrees to pay to
Executive as a salary during the Term of Employment the sum of $1,250,000 per
year, payable in accordance with the normal payroll practices of the Company in
the United States as in effect

 

--------------------------------------------------------------------------------


 

from time to time.  The Board shall review, and may adjust in its sole
discretion, such base salary no less often than annually; provided, however,
that the first such review shall be following the close of the fiscal year of
the Company (each twelve (12) month period ending on the Friday that is closest
to the end of the first calendar quarter of a calendar year, unless and until
changed by the Company for reporting purposes, a “Fiscal Year”) ending on
March 29, 2013 (“Fiscal Year 2013”).  Executive’s annual base salary rate, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

 

(b)           Annual Bonuses.  During the Term of Employment, Executive shall
participate in the Company’s Annual Management Incentive Plan or any successor
plan (the “AMIP”), on terms and conditions that are appropriate to his positions
and responsibilities at the Company and are no less favorable than those
applying to other senior executive officers of the Company.  Executive’s target
annual bonus under the AMIP in respect of each Fiscal Year shall be 150% of Base
Salary and his maximum annual bonus shall be 300% of Base Salary.  Any annual
bonus paid to Executive shall be in addition to the Base Salary and to any and
all other benefits to which Executive is entitled as provided in this
Agreement.  Except as in accordance with any deferral election made by Executive
pursuant to any deferred compensation plan maintained by the Company, payment of
annual bonuses shall be made at the same time that other senior executive
officers of the Company receive their annual bonuses.

 

(c)           Long-Term Incentive Programs.  Executive shall participate in the
equity and other long-term incentive compensation plans generally available to
other senior executive officers of the Company from time to time on terms and
conditions (including, without limitation, the terms of the Company’s Equity
Grant Policy Statement (the “Equity Grant Policy”)) that are appropriate to his
positions and responsibilities at the Company and are no less favorable than
those generally applicable to such other senior executive officers.  Without
limiting the foregoing, for each Fiscal Year commencing during the Term of
Employment (with Fiscal Year 2013 being the first such fiscal year), Executive
shall receive a grant of equity awards in accordance with the terms set forth
below:

 

(1)           Stock Options.  On the fifteenth (15th) day of the calendar month
following the Effective Date in respect of Fiscal Year 2013, and on the “third
NYSE trading day following the Earnings Release Date” (as such quoted phrase is
described in the Equity Grant Policy) in respect of each Fiscal Year beginning
during the Term of Employment thereafter (the “Annual Grant Date”), Executive
shall be granted an option (each, a “Stock Option”) to purchase shares of
Company common stock (“Stock”) under the Company’s 2011 Omnibus Incentive Plan
or a successor thereto (the “Omnibus Incentive Plan”), with an aggregate value
equal to 280% of the Base Salary in effect on July 1 of each such Fiscal Year
(e.g., the value of the Stock Option granted in respect of Fiscal Year 2013
shall be $3,500,000).  The number of shares of Stock underlying each Stock
Option which corresponds to the applicable dollar value shall be determined
pursuant to the procedures set forth in the Equity Grant Policy as in effect for
such Fiscal Year.  Each Stock Option shall have a per-share exercise price
determined pursuant to the Equity Grant Policy (which is generally the closing
price of the Stock on the New York Stock Exchange on the date of grant) and
shall vest, become exercisable, terminate and have other terms and conditions as
are set forth in the award agreement evidencing such Stock Option, which shall
be consistent with those generally applicable to stock options

 

2

--------------------------------------------------------------------------------


 

granted in respect of the same Fiscal Year to other senior executive officers of
the Company; provided, however, Stock Options granted in respect of Fiscal Year
2013 shall vest and become exercisable based on the Effective Date and the
anniversaries thereof (rather than the grant date of such Stock Option). 
Notwithstanding the foregoing, (i) in the event (A) Executive is terminated by
the Company without Cause in accordance with Section 5(c) of this Agreement or
(B) Executive terminates his employment for Good Reason (as hereinafter defined)
pursuant to Section 5(d) of this Agreement (each, a “Qualifying Termination”),
in each case prior to April 1, 2017, any then-vested Stock Options shall remain
exercisable for the lesser of two (2) years following the date of termination or
the expiration of their term, and (ii) in the event of a Qualifying Termination
or if Executive resigns without Good Reason, in each case on or after April 1,
2017, all outstanding Stock Options shall immediately vest and remain
exercisable for the lesser of five (5) years following the date of termination
or the expiration of their term.

 

(2)           Performance Share Units.  On each Annual Grant Date, the Company
shall grant Executive a number of performance share units (each, a “PSU Award”)
under the Omnibus Incentive Plan with an aggregate value equal to 420% of the
Base Salary in effect on July 1 of each such Fiscal Year (e.g., the value of the
PSU Award granted in respect of Fiscal Year 2013 shall be $5,250,000).  The
number of shares of Stock subject to each PSU Award which corresponds to the
applicable value shall be determined pursuant to the procedures set forth in the
Equity Grant Policy and shall vest, be settled and have other terms and
conditions as are set forth in the award agreement evidencing such PSU Award,
which shall be consistent with those generally applicable to performance share
unit awards granted in respect of the same Fiscal Year to other senior executive
officers of the Company.  Notwithstanding the foregoing, in the event of a
Qualifying Termination or if Executive resigns without Good Reason, in each case
on or after April 1, 2017, (i) outstanding PSU Awards as to which at least one
(1) year in the performance period has lapsed at the time of termination shall
remain outstanding and eligible to vest, based on performance as if termination
had not occurred, and (ii) any PSU Awards not described in the preceding clause
(i) shall be immediately forfeited.

 

(d)           Inducement Equity Grant. On the fifteenth (15th) day of the
calendar month following the Effective Date, the Company shall grant to
Executive the following additional restricted stock unit awards (the “Inducement
Equity Grant”):

 

(1)           Time-Vesting Inducement RSUs.  200,000 time-vesting restricted
stock units (the “Time-Vesting Inducement RSUs”), which shall vest and be
settled in four (4) equal tranches of 50,000 RSUs on the last day of each of
Fiscal Years 2013, 2014, 2015 and 2016, in each case subject to Executive’s
continued employment through such vesting date; provided, however, that in the
event of a Qualifying Termination or in the event Executive’s employment
terminates due to death or Disability (as defined in Section 5(b)), all unvested
Time-Vesting Inducement RSUs shall immediately vest on the termination date.  In
the event Executive’s employment with the Company terminates for any reason
other than as described in the preceding sentence (a “Non-Qualifying
Termination”), all unvested Time-Vesting Inducement RSUs shall be forfeited.  In
the

 

3

--------------------------------------------------------------------------------


 

event of the consummation of a “change in ownership,” “change in effective
control” or “change in the ownership of a substantial portion of the assets” of
the Company, in each case as defined in Section 409A of the of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”) and related
regulations and Treasury pronouncements (together, “Section 409A”) (a “Change in
Control”), all unvested Time-Vesting Inducement RSUs shall become fully vested.

 

(2)           Performance-Vesting Inducement RSUs.  200,000 performance-vesting
restricted stock units (the “Performance-Vesting Inducement RSUs”), which shall
vest and be settled in four (4) equal tranches of 50,000 RSUs each based on the
average Stock closing trading price on the New York Stock Exchange over any
thirty (30) consecutive-trading day period commencing on or after the grant date
equaling or exceeding the following percentage increases from the average Stock
closing price on the New York Stock Exchange over the three (3) calendar months
preceding the Effective Date (such price, the “Base Price”), subject to
continued employment through such vesting date, except as otherwise set forth in
this Section 2(d)(2).  For the avoidance of doubt, once a tranche of the
Performance-Vesting Inducement RSUs has vested, such vested tranche shall not be
affected by any subsequent change in trading price of the underlying Stock.

 

Stock price increase
from Base Price of

 

Cumulative Number
of Performance-
Vesting RSUs Vesting

 

20

%

50,000

 

40

%

100,000

 

60

%

150,000

 

80

%

200,000

 

 

Any portion of the Performance-Vesting Inducement RSUs which remain unvested on
the last day of the Fiscal Year ending March 31, 2017 shall be immediately
forfeited.  In the event of a Qualifying Termination or in the event Executive’s
employment terminates due to death or Disability, unvested Performance-Vesting
Inducement RSUs shall immediately vest to the extent the Stock closing price on
the trading day immediately preceding the termination date meets or exceeds the
specified performance targets set forth in this Section 2(d)(2), and all
remaining unvested Performance-Vesting Inducement RSUs shall be forfeited.  In
the event of a Non-Qualifying Termination, all unvested Performance-Vesting
Inducement RSUs will be forfeited.  In the event of a Change in Control, all
unvested Performance-Vesting Inducement RSUs shall vest to the extent the
per-share value of a share of Stock as established in the transaction
constituting a Change in Control is at or above the specified performance
targets set forth in this Section 2(d)(2).

 

(e)           Career Shares.  On each Annual Grant Date during the Term of
Employment, beginning in respect of Fiscal Year 2013, Executive shall be granted
an additional number of restricted stock units (referred to by the Company as
“Career Shares”) on terms and

 

4

--------------------------------------------------------------------------------


 

conditions (including, without limitation, vesting terms) applicable to Career
Shares then granted to other eligible senior executives generally; provided,
however, if Executive remains employed through March 31, 2017, (i) any Career
Shares outstanding and unvested on March 31, 2017 shall immediately vest and
(ii) any Career Shares granted after March 31, 2017 shall be vested upon grant. 
Notwithstanding anything to the contrary in this Agreement or any other
documents governing the terms and conditions of the Career Shares, any provision
of any Career Shares granted in respect of a Fiscal Year to other eligible
senior executives which involves a forfeiture of such Career Shares on account
of the holder competing with the Company shall be applied to Career Shares
granted to Executive in respect of the same Fiscal Year only in the event
Executive acts as the Chief Executive Officer or a senior executive (but not a
Board member) of a direct competitor of the Company.  In the event of a Change
in Control, all unvested Career Shares shall become fully vested.

 

3.             Employee Benefit Programs.  During the Term of Employment,
Executive shall be entitled to participate in all employee retirement, savings
and welfare benefit plans and programs made available to the Company’s executive
officers, as such plans may be in effect from time to time and on terms and
conditions that are no less favorable than those generally applicable to other
senior executive officers; provided, however, Executive shall not be a
participant in the Company’s Severance Plan for Senior Management and Key
Employees, as amended and restated effective October 28, 2007 (the “Severance
Plan”), Excess Plan, Supplemental Retirement Plan or Supplemental Retirement
Plan No. 2.

 

4.             Perquisites, Vacations, Reimbursement of Expenses and
Relocations.  During the Term of Employment:

 

(a)           The Company shall furnish Executive with, and Executive shall be
allowed full use of, office facilities, secretarial and clerical assistance and
other Company property and services commensurate with his position and of at
least comparable quality, nature and extent to those made available to other
senior executive officers of the Company from time to time;

 

(b)           Executive shall be allowed a minimum of four (4) weeks annual
vacation and leaves of absence with pay on a basis no less favorable than that
applicable to other senior executive officers of the Company and subject to
carry over, if any, in accordance with Company policy;

 

(c)           The Company shall reimburse Executive for reasonable business
expenses incurred by Executive in the performance of his duties hereunder, such
reimbursements to be effected in accordance with normal Company reimbursement
procedures in effect from time to time; and

 

(d)           In accordance with the Company’s policies in effect from time to
time, the Company shall (i) provide use of the Company’s aircraft at the
Company’s expense for Executive’s business use and (ii) permit the use of the
Company’s aircraft at the Company’s expense for reasonable personal use by
Executive.  Income shall be imputed to Executive for any such personal use in
accordance with applicable tax law.  Executive shall not receive a tax gross-up
on any such imputed income; and

 

5

--------------------------------------------------------------------------------


 

(e)           Executive shall be entitled to relocation benefits in accordance
with the Company’s relocation policy (the Indefinite Relocation of Newly Hired
and Transferring (Existing) Employees within the United States).  In addition,
the Company shall, at its expense, provide Executive with the use of a residence
in a suitable location near the Company’s corporate headquarters.  Such
residence may be an apartment, hotel accommodation or other dwelling, as
reasonably determined by the Company in consultation with Executive, and may be
used by the Company for other purposes when not occupied by Executive.  The
Company shall provide Executive with such technical support and equipment so as
to allow Executive to work remotely when needed.

 

5.             Termination of Employment.

 

(a)           Termination Due to Death.  In the event that Executive’s
employment is terminated due to his death, the Company’s payment obligations
under this Agreement shall terminate, except that Executive’s estate or his
beneficiaries, as the case may be, shall be entitled to the following:

 

(1)           (i) the Base Salary through the date of termination (including
accrued but unused vacation), (ii) any earned but unpaid portion of Executive’s
annual bonus provided for in Section 2(b) for the Fiscal Year preceding the year
of termination, (iii) reimbursement for any unreimbursed business expenses
properly incurred by Executive pursuant to this Agreement or in accordance with
Company policy prior to the date of Executive’s termination, and (iv) such
employee benefits, if any, to which Executive may be entitled under the employee
benefit plans of the Company according to their terms (the amounts described in
clauses (i) through (iv) of this Section 5(a)(1), reduced (but not below zero)
by any amounts owed by Executive to the Company, being referred to as the
“Accrued Rights”);

 

(2)           a pro-rata annual bonus provided for in Section 2(b) for the
Fiscal Year in which Executive’s death occurs, based on the Company’s actual
performance for the entire Fiscal Year, pro-rated for the number of calendar
months during the Fiscal Year that Executive was employed prior to such
termination (rounded up to the next whole month), payable at the time annual
bonuses are paid for such Fiscal Year to executives of the Company generally (a
“Pro-Rata Bonus”); and

 

(3)           except as otherwise provided in Section 2, Executive’s outstanding
stock options, restricted stock, performance share units, Career Shares and
restricted stock units (“Stock Awards”) shall be administered in accordance with
the terms of the written agreements setting forth the terms of each such Stock
Award.

 

A reduction to any amounts required to be provided or paid pursuant to
Section 5(a)(1) that are subject to Section 409A shall not be effective until
the amounts payable or provided to Executive under this Agreement sought to be
reduced would otherwise have been paid to Executive pursuant to the terms of
this Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           Termination due to Disability.

 

(1)           If, as a result of Executive’s incapacity due to physical or
mental illness, accident or other incapacity (as determined by the Board in good
faith, after consideration of such medical opinion and advice as may be
available to the Board from medical doctors selected by Executive or by the
Board or both separately or jointly), Executive shall have been absent from his
duties with the Company on a full-time basis for six consecutive months and,
within 30 days after written notice of termination thereafter given by the
Company, Executive shall not have returned to the full-time performance of
Executive’s duties, the Company or Executive may terminate Executive’s
employment for “Disability”.

 

(2)           In the event that Executive’s employment is terminated due to
Disability, he shall be entitled to the following benefits:

 

(i)            the Accrued Rights;

 

(ii)           a Pro-Rata Bonus for the Fiscal Year in which Executive’s
termination occurs; and

 

(iii)          except as otherwise provided in Section 2, Executive’s
outstanding Stock Awards shall be administered in accordance with the terms of
the written agreements setting forth the terms of each such Stock Award.

 

(c)           Termination by the Company for Cause.

 

(1)           The Company shall have the right to terminate Executive’s
employment at any time for Cause in accordance with this Section 5(c).

 

(2)           For purposes of this Agreement, “Cause” shall mean:

 

(i)            prior to a Change in Control, (A) fraud, intentional
misappropriation, embezzlement or other act of material misconduct against the
Company or any of its affiliates; (B) gross negligence, chronic failure to
perform, willful malfeasance or gross misconduct (other than due to illness,
accident or other physical/mental incapacity) in connection with Executive’s
employment hereunder; (C) conviction or plea of guilty or nolo contendere of a
felony or other crime involving moral turpitude; (D) willful and knowing
material violation of any (I) material rules or regulations of any governmental
or regulatory body that are material to the business of the Company or (II) U.S.
securities laws; provided that for the avoidance of doubt, a violation shall not
be considered as willful or knowing where Executive has acted in a manner
consistent with specific advice of outside counsel to the Company; or
(E) failure to cooperate, if requested by the Board, with any investigation or
inquiry by the Company, the Securities Exchange Commission or another
governmental body into Executive’s or the Company’s business practices, whether
internal or external, including, but not limited to, Executive’s refusal to be
deposed or to provide testimony at any trial or inquiry; and

 

7

--------------------------------------------------------------------------------


 

(ii)           on or after a Change in Control, (A) fraud, misappropriation,
embezzlement or other act of material misconduct against the Company or any of
its affiliates; (B) conviction of a felony involving a crime of moral turpitude;
(C) willful and knowing violation of any rules or regulations of any
governmental or regulatory body material to the Company’s business; provided
that for the avoidance of doubt, a violation shall not be considered as willful
or knowing where Executive has acted in a manner consistent with specific advice
of outside counsel to the Company; or (D) substantial and willful failure to
render services in accordance with this Agreement (other than as a result of
illness, accident or other physical or mental incapacity) which causes material
harm to the Company after a written demand for performance of services has been
delivered to Executive by the Board.

 

(3)           No termination of Executive’s employment by the Company for Cause
pursuant to Section 5(c)(2) shall be effective unless the provisions of this
Section 5(c)(3) shall have been complied with and unless a majority of the
members of the Board have duly voted to approve such termination.  Executive
shall be given written notice by the Board of its intention to terminate him for
Cause, which notice (A) shall state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is based and
(B) shall be given no later than ninety (90) days (or sixty (60) days on or
after a Change in Control) after the first meeting of the Board at which the
Board became aware of the occurrence of the event giving rise to such grounds. 
Executive shall have 30 days after receiving such notice in which to cure such
grounds, to the extent curable, as determined by the Board in good faith.  If
Executive fails to cure such grounds within such 30-day period, Executive’s
employment with the Company shall thereupon be terminated for Cause.  If the
Board determines in good faith that the grounds are not curable, Executive’s
employment with the Company shall be terminated for Cause upon Executive’s
receipt of written notice from the Board.

 

(4)           In the event the Company terminates Executive’s employment for
Cause pursuant to this Section 5(c), he shall be entitled to the Accrued
Rights.  Except as otherwise provided in Section 2, Executive’s outstanding
Stock Awards shall be administered in accordance with the terms of the written
agreements setting forth the terms of each such Stock Award.

 

(d)           Termination Without Cause or for Good Reason.

 

(1)           In the event of a Qualifying Termination, Executive shall be
entitled to receive the Accrued Rights and, subject to (X) Executive’s continued
compliance with the provisions of Sections 10, 11 and 12 hereof, and (Y) in the
case of a Qualifying Termination which occurs prior to a Change in Control (a
“Non-CIC Qualifying Termination”), pursuant to Section 5(d)(4), Executive’s
execution and non-revocation of a release of claims substantially in the form
attached hereto as Annex A, with such changes as may be required by changes in
applicable law (a “Release”), the following:

 

8

--------------------------------------------------------------------------------


 

(i)            (A) in the event of a Non-CIC Qualifying Termination, a Pro-Rata
Bonus for the Fiscal Year in which such termination occurs; or (B) in the event
of a Qualifying Termination which occurs on or after a Change in Control (a “CIC
Qualifying Termination”), a pro-rata annual bonus for the Fiscal Year in which
such termination occurs, based on Executive’s target annual bonus for such
Fiscal Year, pro-rated for the number of calendar months during the Fiscal Year
that Executive was employed prior to such termination (rounded up to the next
whole month), payable (I) in the event of a CIC Qualifying Termination which
occurs two (2) years or less following a Change in Control, as soon as
practicable following Executive’s termination of employment, and (II) in the
event of a CIC Qualifying Termination which occurs more than two (2) years
following a Change in Control, at the time annual bonuses are paid for such
Fiscal Year to executives of the Company generally;

 

(ii)           a severance payment in an amount equal to two (2) times the sum
of (A) and (B), where (A) is the Base Salary, as in effect immediately prior to
the delivery of notice of termination, and (B)(1) in the event of a Non-CIC
Qualifying Termination, is Executive’s target annual bonus provided for in
Section 2(b) of this Agreement for the Fiscal Year in which such termination
occurs, or (2) in the event of a CIC Qualifying Termination, is the “average
annual short-term incentive compensation bonus” (as such term is used in the
Severance Plan, as in effect on the date hereof) payable (I) in the event of a
Non-CIC Qualifying Termination or in the event of a CIC Qualifying Termination
which occurs more than two (2) years following a Change in Control, in
twenty-four (24) equal monthly installments following Executive’s termination or
(II) in the event of a CIC Qualifying Termination which occurs on or within two
(2) years following a Change in Control, in a single lump sum not later than ten
(10) days following Executive’s termination of employment; and

 

(iii)          (A) in the event of a Non-CIC Qualifying Termination, if
Executive elects to continue coverage under the Company’s medical, dental,
and/or vision insurance plans pursuant to COBRA following termination of
employment, the Company shall pay Executive’s COBRA premiums for a period of
eighteen (18) months following termination (or such shorter period that
Executive is entitled to COBRA continuation coverage) and timely report the
COBRA premiums as taxable income to Executive or (B) in the event of a CIC
Qualifying Termination, disability, health, life and accidental death and
dismemberment benefits substantially similar to those benefits which Executive
received immediately prior to such termination or, if better, immediately prior
to the Change in Control, for a period of twenty-four (24) months following
termination (reduced to the extent comparable benefits are actually received by
Executive during such period as the result of his employment with another
person), with the Company’s cost of such benefits being timely reported as
income to Executive to the extent necessary for Executive to not incur penalty
taxes on such benefits pursuant to Section 409A.

 

9

--------------------------------------------------------------------------------


 

(2)           For purpose of this Agreement, “Good Reason” shall mean the
occurrence of any of the following subsequent to the Effective Date of this
Agreement without Executive’s consent:

 

(i)            Prior to a Change in Control, (A) the removal of Executive from
the position of Chief Executive Officer, failure to elect Executive as a member
of the Board in accordance with Section 1(b), or failure of Executive to be
subsequently reelected to the Board if he ceases to be a Board member in
connection with the applicable election; (B) the assignment to Executive of
duties that are materially inconsistent with, or that materially impair his
ability to perform, the duties customarily assigned to a Chief Executive Officer
of a corporation of the size and nature of the Company; or a change in the
reporting structure so that Executive reports to someone other than the Board or
is subject to the direct or indirect authority or control of a person or entity
other than the Board; (C) any material breach by the Company of this Agreement;
(D) conduct by the Company that would cause Executive to commit fraudulent acts
or would expose Executive to criminal liability; (E) the Company failing to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the Company’s business or assets;
(F) a relocation of Executive’s principal place of employment to any place which
is regularly more than one hour greater travel time from Stamford Connecticut
than from Stamford to the Company’s corporate headquarters as of the Effective
Date or (G) a decrease in Executive’s Base Salary below the Base Salary in
effect on the Effective Date, other than an across the board reduction in base
salary applicable in like proportions to all senior executive officers.

 

(ii)           On or after a Change in Control, in addition to anything
described in Section 5(d)(2)(i), (A) a substantial change in the nature, or
diminution in the status of Executive’s duties or position from those in effect
immediately prior to the Change in Control (which will be presumed to have
occurred if, immediately following such Change in Control, the Company or its
successor is not publicly traded and, if the ultimate parent of the Company is
publicly traded, Executive is not Chief Executive Officer of such ultimate
parent); (B) a material reduction by the Company of Executive’s Base Salary as
in effect on the date of a Change in Control or as in effect thereafter if such
Base Salary has been increased and such increase was approved prior to the
Change in Control; (C) a reduction by the Company in the overall value of
benefits provided to Executive (including profit sharing, retirement, health,
medical, dental, disability, insurance, and similar benefits, to the extent
provided by the Company prior to any such reduction), as in effect on the date
of Change in Control or as in effect thereafter if such benefits have been
increased and such increase was approved prior to the Change in Control; (D) a
failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change in Control, or a reduction in Executive’s participation in any such plan,
unless Executive is afforded the opportunity to participate in an alternative
incentive compensation plan of reasonably equivalent value; (E) a failure to
provide Executive the same number of paid vacation days per year available to

 

10

--------------------------------------------------------------------------------


 

him prior to the Change in Control; (F) relocation of Executive’s principal
place of employment to any place more than thirty-five (35) miles from
Executive’s previous principal place of employment; (G) any material breach by
the Company of any provision of this Agreement or any equity award agreement;
(H) conduct by the Company, against Executive’s volition, that would cause
Executive to commit fraudulent acts or would expose Executive to criminal
liability or (I) any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company; provided, that for purposes
of clauses (B) through (E) above, “Good Reason” shall not exist (1) if the
aggregate value of all salary, benefits, incentive compensation arrangements,
perquisites and other compensation is reasonably equivalent to the aggregate
value of salary, benefits, incentive compensation arrangements, perquisites and
other compensation as in effect immediately prior to the Change in Control, or
as in effect thereafter if the aggregate value of such items has been increased
and such increase was approved prior to the Change in Control, or (2) if the
reduction in aggregate value is due to the application of Company or Executive
performance against the applicable performance targets, in each case applying
standards reasonably equivalent to those utilized by the Company prior to the
Change in Control.

 

(3)           No termination of Executive’s employment by Executive for Good
Reason pursuant to Section (5)(d)(2)(i) shall be effective unless the provisions
of this Section 5(d)(3) shall have been complied with.  Executive shall give
written notice to the Company of his intention to terminate his employment for
Good Reason, which notice shall (i) state in detail the particular circumstances
that constitute the grounds on which the proposed termination for Good Reason is
based and (ii) be given no later than ninety (90) days after the first
occurrence of such circumstances.  The Company shall have thirty (30) days after
receiving such notice in which to cure such grounds.  If the Company fails to
cure such grounds within such thirty (30)-day period, Executive’s employment
with the Company shall thereupon terminate for Good Reason.

 

(4)           This Section 5(d)(4) shall apply only in the event of a Non-CIC
Qualifying Termination.  The Company shall furnish to Executive within five
(5) business days following such termination a Release and Executive must return
the Release and it must have become irrevocable before the sixtieth (60th) day
after Executive’s termination before any payments or benefits may be provided. 
If the Release is timely provided and is irrevocable on or before the sixtieth
(60th) day following Executive’s termination of employment, the benefits and
amounts described in Section 5(d)(1) shall commence to be provided (and provided
retroactively to the extent that the payment or benefit would otherwise have
been provided but for the requirement of the Release) two (2) business days
after the Release is irrevocable but in any event not later than the sixtieth
(60th) day after termination of Executive’s employment; provided that if the
sixty (60) day period following the termination of Executive’s employment
expires in the calendar year following the calendar year of Executive’s
termination of employment, payments and benefits shall not commence earlier than
the calendar year following termination of Executive’s employment.  If the
Company fails to furnish the form of Release timely to Executive, no Release
shall be required and Executive shall be treated as if he had timely executed
and submitted the Release and such Release had become

 

11

--------------------------------------------------------------------------------


 

irrevocable on the tenth (10th) day after termination of Executive’s
employment.  If Executive fails to submit the Release timely enough so that it
is irrevocable on or before the sixtieth (60th) day following termination of
employment and the Company has complied with its obligation to furnish the form
of Release to Executive within five (5) business days following Executive’s
termination of employment, then Executive shall not be entitled to receive any
benefits under Section 5(d)(1) other than the Accrued Rights.

 

(e)           Voluntary Termination.  Executive shall have the right to
terminate his employment with the Company in a voluntary termination at any
time.  A voluntary termination shall mean a termination of employment by
Executive on his own initiative, other than a termination due to Disability or
for Good Reason.  Other than as set forth in Section 2, in respect of a
resignation without Good Reason on or after April 1, 2017, Executive’s voluntary
termination shall have the same consequences as provided in Section 5(c) for a
termination for Cause.

 

(f)            Expiration of Term of Employment.  Executive’s termination of
employment upon the expiration of the Term of Employment shall have the same
consequences provided in Section 5(e) for a voluntary termination.

 

(g)           Reduction of Certain Payments.

 

(1)           Anything in this Agreement to the contrary notwithstanding, in the
event that the receipt of all payments or distributions by the Company in the
nature of compensation to or for Executive’s benefit, whether paid or payable
pursuant to this Agreement or otherwise (a “Payment”), would subject Executive
to the excise tax under Section 4999 of the Code, the accounting firm which
audited the Company prior to the corporate transaction which results in the
application of such excise tax (the “Accounting Firm”) shall determine whether
to reduce any of the Payments paid or payable pursuant to this Agreement (the
“Agreement Payments”) to the Reduced Amount (as defined below).  The Agreement
Payments shall be reduced to the Reduced Amount only if the Accounting Firm
determines that Executive would have a greater Net After-Tax Receipt (as defined
below) of aggregate Payments if Executive’s Agreement Payments were reduced to
the Reduced Amount.  If such a determination is not made by the Accounting Firm,
Executive shall receive all Agreement Payments to which Executive is entitled
under this Agreement.

 

(2)           If the Accounting Firm determines that aggregate Agreement
Payments should be reduced to the Reduced Amount, the Company shall promptly
give Executive notice to that effect and a copy of the detailed calculation
thereof.  All determinations made by the Accounting Firm under this
Section 5(g) shall be made as soon as reasonably practicable and in no event
later than sixty (60) days following the date of termination or such earlier
date as requested by the Company and the Executive.  For purposes of reducing
the Agreement Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.

 

12

--------------------------------------------------------------------------------


 

(3)           As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (the “Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of Executive pursuant to this Agreement could have been so
paid or distributed (the “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.  In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made,
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

(4)           For purposes hereof, the following terms have the meanings set
forth below:  (i)  “Reduced Amount” shall mean the greatest amount of Payments
that can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Payments
pursuant to this Section 5(g) and (ii) “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Payment net of all taxes imposed on Executive with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as
Executive certifies, in Executive’s sole discretion, as likely to apply to him
in the relevant tax year(s).

 

6.             Indemnification and Insurance.  (a) The Company and Executive
acknowledge that they shall, as soon as reasonably practicable after the
Effective Date, enter into an Indemnification Agreement, substantially in the
form attached hereto as Annex B, which agreement shall not be affected by this
Agreement.

 

(b)           The Company agrees that Executive shall be covered as a named
insured under the Company’s Directors’ and Officers’ liability insurance as
applicable from time to time to the Company’s senior executive officers on terms
and conditions that are no less favorable than those applying to such other
senior executive officers.

 

7.             No Mitigation; No Offset.  In the event of a termination of
Executive’s employment for any reason, Executive shall not be required to seek
other employment or to

 

13

--------------------------------------------------------------------------------


 

mitigate any of the Company’s obligations under this Agreement, and except as
otherwise provided in this Agreement, no amount payable under Section 5 shall be
reduced by (a) any claim the Company may assert against Executive or (b) any
compensation or benefits earned by Executive as a result of employment by
another employer, self-employment or from any other source after such
termination of employment with the Company.

 

8.             Designated Beneficiary.  In the event of the death of Executive
while in the employ of the Company, or at any time thereafter during which
amounts remain payable to Executive under Section 5 above, such payments shall
thereafter be made to such person or persons as Executive may specifically
designate (successively or contingently) to receive payments under this
Agreement following Executive’s death by filing a written beneficiary
designation with the Company during Executive’s lifetime.  Any change in the
beneficiary designation shall be in such form as may be reasonably prescribed by
the Company and may be amended from time to time or may be revoked by Executive
pursuant to written instruments filed with the Company during his lifetime. 
Beneficiaries designated by Executive may be any natural or legal person or
persons, including a fiduciary, such as a trustee of a trust, or the legal
representative of an estate.  Unless otherwise provided by the beneficiary
designation filed by Executive, if all of the persons so designated die before
Executive on the occurrence of a contingency not contemplated in such
beneficiary designation, or if Executive shall have failed to provide such
beneficiary designation, then the amount payable under this Agreement shall be
paid to Executive’s estate.

 

9.             Ethics.  During the Term of Employment, Executive shall be
subject to the Company’s Code of Ethics and Standards of Conduct (the
“Policies”), as the Policies may be updated from time to time, which Policies
are set forth on the Corporate Governance page of the Company’s website
(www.csc.com).  If for any reason an arbitrator, subject to judicial review as
provided by law, or a court should determine that any provision of the Policies
is unreasonable in scope or otherwise unenforceable, such provision shall be
deemed modified and fully enforceable as so modified to the extent the
arbitrator and any reviewing court determines what would be reasonable and
enforceable under the circumstances.

 

10.          Inventions.  (a)  All inventions, discoveries, developments and
improvements conceived or made by Executive, alone or with others, prior to
Executive’s employment by the Company are listed and described on Annex C to
this Agreement.  To the best of Executive’s knowledge this list is complete (or
if no items are so listed, Executive has nothing to so disclose).  Executive
understands that his failure to list any item will require that he demonstrate
through clear, tangible and convincing evidence that he or his assigns own an
item which the Company believes it owns.  If it is determined that Executive
owns any unlisted item, and the Company has expended monies to develop it, the
Company shall be entitled to the use of same without royalty payments to
Executive or his assigns.

 

(b)           Executive will promptly and fully inform the Company of all
inventions, discoveries, developments and improvements that he may conceive,
discover, develop or make during his employment, whether made solely or jointly
with others, whether or not patentable, and whether or not such conception,
discovery or making involves the use of the Company’s time, facilities,
equipment or personnel (collectively, “Inventions”).  Executive acknowledges and
agrees that all such Inventions relating to any work he performs for the Company
or any

 

14

--------------------------------------------------------------------------------


 

business in which the Company is or intends to be engaged are “works for hire”
under applicable law and shall belong to the Company.  Executive further agrees
to assign, and does hereby assign, to the Company all right, title and interest
in and to any and all such Inventions and agrees to execute all documents deemed
necessary or desirable by the Company in connection therewith, including patent
and/or copyright assignments, and to cooperate both during and after his
employment with the Company, at the Company’s expense, in all further actions
deemed necessary or desirable to confirm, register, protect or enforce the
Company’s right therein.  The Company and Executive acknowledge that the
foregoing assignment does not include any invention unrelated to the Company’s
business or research which meets the requirements of Section 2870 of the
California Labor Code, or any successor provision thereto.

 

11.          Confidential Information and Trade Secrets.  (a)  Executive
acknowledges that the term “Confidential Information” as used in this Agreement
means all items, materials and information (whether or not reduced to writing
and whether or not patentable or copyrightable) which belong to the Company or
which the Company’s suppliers or customers or clients have communicated to the
Company in the course of the Company’s business, and which reflect, consist of
or refer to:

 

(1)           information technology; methods and processes; designs and
formulations; the content or composition of goods or services; techniques;
business strategies or operations; formulas; compilations of data or reports;
plans; tools or equipment; inventions; know-how; technical disclosures, patent
applications, blueprints or specifications; financial, marketing, sales,
personnel or salary information; forms, legal documents or memoranda; software,
computer programs or databases; any documents prepared by or on behalf of the
Company or Company suppliers, customers or clients;

 

(2)           information compiled, collected or developed by the Company
reflecting the identities of those customers and clients of the Company which
are not generally known outside the Company or whose relationship with the
Company as a customer or client is not generally known outside the Company;
characteristics of any customers or clients of the Company or of customer or
client representatives, including without limitation product or service
preferences or requirements, cost or price information for goods or services
offered or sold, credit terms or credit performance, actual or likely order
cycles, the nature of goods delivered or services performed, or research or
development plans or activities;

 

(3)           information compiled, collected, or developed by the Company
reflecting identities of any suppliers of the Company which are not generally
known outside the Company or whose relationship with the Company as a supplier
is not generally known outside the Company; characteristics of any supplier of
the Company, or supplier representatives, including without limitation cost or
price information for goods or services offered or purchased, audit terms, the
nature of goods delivered or service performed, product or service quality and
reliability, delivery terms, or research or development plans or activities;

 

(4)           prices, fees, discounts, selling techniques or distribution
methods used by the Company; or

 

15

--------------------------------------------------------------------------------

 


 

(5)           any other confidential or proprietary information obtained
directly or indirectly while employed by the Company.

 

(b)                                 Executive acknowledges that the term “Trade
Secret” as used in this Agreement means the whole or any portion or phase of any
scientific or technical or business information, including, but not limited to,
any design, process, procedure or system, formula, improvement, or invention
that (i) derives independent economic value, actual or potential, from not being
generally known to the public or to other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of the Company’s reasonable
efforts to maintain its secrecy.  In addition to information belonging to the
Company, information furnished to the Company by other parties can be a Trade
Secret.

 

(c)                                  The term “Confidential Information”
includes information which may also be a Trade Secret, but does not include
anything described above which is now generally known by parties other than the
Company, its affiliates and employees, or becomes generally known, through no
breach of this Section 11 on the part of Executive.

 

(d)                                 Executive acknowledges that Confidential
Information is and remains confidential regardless of whether or not any Company
report or form or other document contains any statement regarding
confidentiality.

 

(e)                                  Executive agrees to hold all Confidential
Information in confidence and to not use directly or indirectly, for Executive’s
own benefit or the benefit of any other party, corporate or otherwise, or
publish or cause to be published or otherwise disclose to anyone other than the
Company or its designee, any Confidential Information or Trade Secrets except as
compelled by law and except as required to conduct the Company’s business.

 

(f)                                   Executive will, upon demand, and without
demand immediately upon the termination of Executive’s employment, surrender to
the Company any and all documents, including without limitation computer memory,
reports and forms containing Confidential Information and any and all other
business records, prototypes and materials which Executive may have created or
received from the Company during Executive’s employment, or which pertain to the
Company’s business, and all copies thereof, which are in Executive’s possession
or control at the time of the demand or the termination of Executive’s
employment, however made or obtained.

 

12.          Non-Competition/Non-Solicitation Agreement.  Executive shall, in
accordance with the Company’s standard policies, execute and be subject to the
Company’s Non-Competition/Non-Solicitation Agreement, a copy of which is
attached hereto as Annex D (the “Non-Competition Agreement”).

 

13.          Arbitration.  (a) In the event of any dispute between the parties
concerning the validity, interpretation, enforcement or breach of this Agreement
or in any way related to Executive’s employment or any termination of such
employment (including any claims involving any officers, managers, directors,
employees, shareholders or agents of the Company), excepting only any rights the
parties may have to seek injunctive relief and as otherwise set forth in the
Non-Competition Agreement, the dispute shall be resolved by final and binding
arbitration

 

16

--------------------------------------------------------------------------------


 

administered by JAMS in Washington D.C. in accordance with the then existing
JAMS Arbitration Rules and Procedures for Employment Disputes.  In the event of
such an arbitration proceeding, the parties shall select a mutually acceptable
neutral arbitrator from among the JAMS panel of arbitrators.  In the event the
parties cannot agree on an arbitrator, the Administrator of JAMS shall appoint
an arbitrator.  Neither party nor the arbitrator shall disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties, except as may be compelled by court order.  Except as
provided herein, the Federal Arbitration Act shall govern the interpretation and
enforcement of such arbitration and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of New
York, or Federal law, or both, as applicable and the arbitrator is without
jurisdiction to apply any different substantive law.  The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.  The arbitrator shall render an award and
a written, reasoned opinion in support thereof.  Judgment upon the award may be
entered in any court having jurisdiction thereof.  The parties intend this
arbitration provision to be valid, enforceable, irrevocable and construed as
broadly as possible.  Pending the resolution of any dispute between the parties,
the Company shall continue prompt payment of all non-disputed amounts due to
Executive under this Agreement and prompt provision of all non-disputed benefits
to which Executive is otherwise entitled.

 

(b)                                 Costs of arbitration shall be borne by the
Company.  Reasonable attorney fees and costs and the reasonable fees and costs
of any experts incurred by Executive shall be reimbursed by the Company to the
extent that the arbitrator determines that Executive has prevailed on any
material claim.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 13, Executive and the Company agree that Executive or the Company
may seek and obtain otherwise available injunctive relief in Court for any
violation of obligations concerning Confidential Information or Trade Secrets
that cannot adequately be remedied at law or in arbitration.

 

14.          Notices.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, or delivered by
private courier, as follows:  if to the Company — Computer Sciences Corporation,
3170 Fairview Park Drive, Falls Church, Virginia 22042 Attention:  General
Counsel; and if to Executive to the address of Executive as it appears in the
records of the Company.  Notice may also be given at such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

 

15.          Miscellaneous.  This Agreement shall also be subject to the
following miscellaneous provisions:

 

(a)                                 The Company represents and warrants to
Executive that it has the authorization, power and right to deliver, execute and
fully perform its obligations under this Agreement in accordance with its terms.

 

17

--------------------------------------------------------------------------------


 

(b)           The Company shall reimburse Executive for legal expenses, up to a
maximum of $50,000, incurred in connection with the preparation, negotiation and
execution of this Agreement and related documents.

 

(c)           This Agreement contains a complete statement of all the agreements
between the parties with respect to Executive’s employment by the Company,
supersedes all prior and existing negotiations and agreements between them
concerning the subject matter thereof and can only be changed or modified
pursuant to a written instrument duly executed by each of the parties hereto and
stating an intention to change or modify this Agreement.  No waiver by either
party of any breach by the other party of any condition or provision contained
in this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.

 

(d)           The provisions of this Agreement are severable and in the event
that a court of competent jurisdiction determines that any provision of this
Agreement is in violation of any law or public policy, in whole or in part, only
the portions of this Agreement that violate such law or public policy shall be
stricken.  All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect.  Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.

 

(e)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York except to the extent governed by Federal
law, and shall be construed according to its fair meaning and not for or against
any party.  Any dispute between the parties hereto arising out of or related to
this Agreement not resolved pursuant to Section 13 will be heard and determined
before an appropriate federal court located in the Southern District of New
York, or, if not maintainable therein, then in a state court in the Borough of
Manhattan, City of New York, and each party hereto submits itself and its
property to the exclusive jurisdiction of the foregoing courts with respect to
such disputes.

 

(f)            All compensation payable hereunder shall be subject to such
withholding taxes as may be required by law.

 

(g)           This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.  The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take commercially reasonable action in order to
cause such assignee

 

18

--------------------------------------------------------------------------------


 

or transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder.  Except as expressly provided herein, Executive may not sell,
transfer, assign, or pledge any of his rights or obligations pursuant to this
Agreement.

 

(h)                                 The rights of Executive hereunder shall be
in addition to any rights Executive may otherwise have under any Company
sponsored stock incentive plans or any grants or award agreements issued
thereunder.  The provisions of this Agreement shall not in any way abrogate
Executive’s rights under such stock incentive plans and underlying grants or
award agreements.

 

(i)                                     The respective rights and obligations of
the parties hereunder shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

 

(j)                                    The headings of the sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

 

(k)                                 Each of the parties agrees to execute,
acknowledge, deliver and perform, and cause to be executed, acknowledged,
delivered and performed, at any time and from time to time, as the case may be,
all such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to carry out the
provisions or intent of this Agreement.

 

(l)                                     This Agreement may be executed in two or
more counterparts each of which shall be legally binding and enforceable.

 

(m)                             Without limiting any rights which the Company
otherwise has or obligations to which Executive is otherwise subject pursuant to
any compensation clawback policy adopted by the Company from time to time,
Executive hereby acknowledges and agrees that, notwithstanding any provision of
this Agreement to the contrary, Executive will be subject to any legally
mandatory policy relating to the recovery of compensation, to the extent that
the Company is required to adopt and/or implement such policy pursuant to
applicable law, whether pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise.

 

16.                               Section 409A.  (a) Each payment under this
Agreement is intended to be a separate payment which is compliant with or
excepted from Section 409A, including, but not limited to, by compliance with
the short-term deferral exception as specified in Treasury Regulation §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treasury Regulation § 1.409A-1(b)(9)(iii), and the provisions of this
Agreement will be administered, interpreted and construed accordingly (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).

 

(b)                                 In the event that Executive is a “specified
employee” (within the meaning of Section 409A and with such classification to be
determined in accordance with the methodology established by the Company),
amounts and benefits payable or to be provided under this Agreement that are
deferred compensation (within the meaning of Section 409A) that

 

19

--------------------------------------------------------------------------------


 

would otherwise be paid or provided on account of Executive’s “separation from
service” (as defined in Section 409A) during the six-month period immediately
following such separation from service (the “Delayed Severance”) shall instead
be paid, with interest (other than in respect of any payments for the vesting of
Stock Awards) accrued at a per annum rate equal to the prime rate for large
banks, as published in the Wall Street Journal on Executive’s separation from
service for the period beginning on (but excluding) the date such payment would
have been made but for Section 409A of the Code through (and including) the date
of payment, on the earlier of (i) Executive’s death or (ii) the first business
day after the date that is six months following such separation from service;
provided, however, in the event of a CIC Qualifying Termination, the Delayed
Severance shall, on or as soon as practicable following Executive’s separation
from service, be contributed into a rabbi trust established by the Company or
the successor thereto.

 

(c)           All reimbursements or provisions of in-kind benefits pursuant to
this Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event.  Specifically, (i) the amount reimbursed or in-kind benefits
provided under this Agreement during Executive’s taxable year may not affect the
amounts reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
(ii) the reimbursement of an eligible expense shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred, (iii) in the event that the provision of in-kind benefits
requires the Company to impute income to Executive, the Company shall timely
impute such income to Executive under applicable tax rules for the appropriate
taxable year, and (iv) the right to reimbursements or provisions of in-kind
benefits is not subject to liquidation or exchange for other benefit.

 

20

--------------------------------------------------------------------------------


 

EXECUTION COPY           

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EXECUTIVE

 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

 

/s/ J. Michael Lawrie

 

/s/ Rodney F. Chase

Name: J. Michael Lawrie

 

Name: Rodney F. Chase

 

 

Title: Board of Directors Member

 

--------------------------------------------------------------------------------


 

ANNEX A

 

RELEASE OF CLAIMS

 

Executive hereby irrevocably, fully and finally releases Computer Sciences
Corporation, a Nevada corporation (the “Company”), its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this release which relate to his
hiring, his employment with the Company, the termination of his employment with
the Company and claims asserted in shareholder derivative actions or shareholder
class actions against the Company and its officers and Board, to the extent
those derivative or class actions relate to the period during which Executive
was employed by the Company.  The claims released include, but are not limited
to, any claims arising from or related to Executive’s employment with the
Company, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(“ERISA”) (except for any vested right Executive has to benefits under an ERISA
plan), the state and federal Worker Adjustment and Retraining Notification Act,
and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort.  In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:

 

(i)            any amounts or benefits to which Executive first becomes entitled
following the termination of his employment pursuant to the provisions of his
Employment Agreement with the Company dated as of February 7, 2012;

 

(ii)           claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;

 

(iii)          claims related to Executive’s COBRA rights;

 

(iv)          claims for indemnification from the Company to which Executive is
or may become entitled, including but not limited to claims submitted to an
insurance company providing the Company with directors and officers liability
insurance; and

 

(v)           any claims for benefits under any employee benefit plans of the
Company that become due or owing at any time following Executive’s termination
of employment, including, but not limited to, any ERISA plans, deferred
compensation plans or equity plans.

 

Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees.

 

--------------------------------------------------------------------------------


 

Executive intends that this release of claims cover all claims, whether or not
known to Executive.  Executive further recognizes the risk that, subsequent to
the execution of this release, Executive may incur loss, damage or injury which
Executive attributes to the claims encompassed by this release.  Executive
expressly assumes this risk by signing this release and voluntarily and
specifically waives any rights conferred by California Civil Code section 1542
which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.

 

Executive also hereby waives any rights under the laws of the Commonwealth of
Virginia, the State of New York, or any other jurisdiction which Executive may
otherwise possess that are comparable to those set forth under California Civil
Code section 1542.

 

Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.

 

Executive acknowledges that he has been given at least 21 days in which to
review and consider this release, although Executive is free to execute this
release at any time within that 21-day period.  Executive acknowledges that he
has been advised to consult with an attorney about this release.  Executive also
acknowledges his understanding that if Executive signs this release, Executive
will have an additional 7 days from the date that Executive signs this release
to revoke that acceptance, which Executive may effect by means of a written
notice sent to the General Counsel of the Company at the Company’s corporate
headquarters.  If this 7-day period expires without a timely revocation,
Executive acknowledges and agrees that this release will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the effective date of this release.

 

Executive acknowledges and agrees that his execution of this release is
supported by independent and adequate consideration in the form of payments
and/or benefits from the Company to which Executive would not have become
entitled if he had not signed this release.

 

IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.

 

EXECUTIVE

 

 

 

 

 

J. Michael Lawrie

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT, effective as of February 7, 2012, between Computer
Sciences Corporation , a Nevada corporation (the “Company”), and J. Michael
Lawrie (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, Indemnitee is a director or officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

 

WHEREAS, the Company’s Restated Articles of Incorporation (the “Articles”) and
Bylaws (the “Bylaws”) require the Company to indemnify and advance expenses to
its directors and officers to the fullest extent permitted by law and Indemnitee
has been serving and continues to serve as a director or officer of the Company
in reliance in part on the Articles or Bylaws;

 

WHEREAS, Nevada Revised Statutes 78.7502, 78.751 and 78.752 set forth provisions
providing for the mandatory and permissive indemnification of, and advancement
of expenses to, officers and directors of a Nevada corporation and are
specifically not exclusive of other rights to which those indemnified may be
entitled under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise;

 

WHEREAS, the Company would like for Indemnitee to exercise his or her best
judgment in the performance of his or her duties or in his or her service to the
Company or any of its subsidiaries or any other business entity or employee
benefit plan to which Indemnitee renders services at the request of the Company,
without undue concern for claims for damages arising out of or related to the
performance of those duties or for expenses related to such claims; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the Articles and
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Articles or Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles or Bylaws or any change in the composition of the Company’s Board
of Directors or any acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancement of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

1.             Certain Definitions.

 

(a)           Change in Control: the consummation of a “change in the ownership”
of the Company, a “change in effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company, in each
case, as defined under Section 409A of the Internal Revenue Code of 1986, as
amended.

 

(b)           Claim:  any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether instituted by the Company
or any other person or entity (including, without limitation, a governmental
entity, agency or instrumentality), that Indemnitee in good faith believes might
lead to the institution of any action, suit or proceeding, whether civil,
criminal, administrative, investigative or other.

 

(c)           Expenses:  include reasonable attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in, any Claim relating to
any Indemnifiable Event, including any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.

 

(d)           Expense Advance:  shall have the meaning specified in Section 2
(a).

 

(e)           Indemnifiable Event:  any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, trustee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.

 

(f)            Independent Legal Counsel:  an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3, who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters in which such counsel was engaged as
Independent Legal Counsel concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements with the
Company).

 

(g)           Reviewing Party: the Board of Directors of the Company or
Independent Legal Counsel. Except as provided in Section 3 of this Agreement (in
the event of a Change in Control), a determination by the Reviewing Party must
be made (i) by the Company’s Board of Directors by majority vote of a quorum
consisting of directors who are not parties to the Claim, (ii) if a majority
vote of a quorum consisting of directors who are not parties to the Claim so
orders, by Independent Legal Counsel in a written opinion

 

2

--------------------------------------------------------------------------------


 

or (iii) if a quorum consisting of directors who are not parties to the Claim
cannot be obtained, by Independent Legal Counsel in a written opinion.

 

2.             Basic Indemnification Arrangement.

 

(a)           In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand or request is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim.  If so requested by Indemnitee in
writing, the Company shall advance to Indemnitee ahead of the final disposition
of the Claim any and all Expenses (an “ Expense Advance”) as soon as practicable
but in any event no later than thirty days after such request is presented to
the Company or as otherwise specifically provided herein.

 

(b)           Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that, except with respect
to Expense Advances,  the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 is the Reviewing Party) that indemnification is proper in the
circumstances, and (ii) the obligation of the Company to make an Expense Advance
pursuant to this Agreement shall be subject to the condition that, if, when and
to the extent that it is ultimately determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).

 

If there has not been a Change in Control, the Reviewing Party shall be as set
forth in Section 1(g), and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3.

 

(c)               If the Reviewing Party has not made a determination within
thirty days after receipt by the Company of a written demand or request for
indemnification, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be deemed to be entitled
to such indemnification, absent a final judicial determination that
indemnification is not permitted under applicable law.  By written notice to
Indemnitee, the thirty day period may be extended for a reasonable time, not to
exceed fifteen additional days, if the Reviewing Party making the determination

 

3

--------------------------------------------------------------------------------


 

requires additional time for obtaining or evaluating documents or information.

 

If the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law or if
payment is not made as required within the time frame set forth
above, Indemnitee shall have the right to commence litigation in any court in
the Commonwealth of Virginia or State of Nevada having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding.  Otherwise, any determination by the Reviewing Party shall
be conclusive and binding on the Company and Indemnitee.

 

(d)           Indemnification shall not be made for any Claim as to which
Indemnitee has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the Claim was brought or other court of competent jurisdiction
determines upon application that in view of all of the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as the court deems proper.

 

3.             Change in Control.  The Company agrees that if there is a Change
in Control, then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments or Expense Advances under this
Agreement or any other agreement or the Articles or any Bylaw now or hereafter
in effect relating to Claims for Indemnifiable Events, the Company shall seek
legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld or
delayed).  Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law.  The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

4.             Indemnification for Additional Expenses.  To the fullest extent
provided by law, the Company shall indemnify Indemnitee against any and all
Expenses (including attorneys’ fees) and, if requested in writing by Indemnitee,
shall (within ten business days of such request) advance such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for (i) the enforcement of this Agreement or the Articles
or any Bylaw now or hereafter in effect relating to Claims for Indemnifiable
Events and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be.

 

4

--------------------------------------------------------------------------------


 

5.             Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of a Claim but notfor all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.

 

6.             Burden of Proof.  In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.

 

7.             No Presumptions.  For purposes of this Agreement, the termination
of any Claim, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, prior to
the commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, 
neither of the following shall be a defense to Indemnitee’s claim for
indemnification or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief:

 

(i)            the failure of the Reviewing Party to have made a determination
as to whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor

 

(ii)           an actual determination by the Reviewing Party that Indemnitee
has not met such standard of conduct or did not have such belief.

 

8.             Nonexclusivity, Etc.  The rights of Indemnitee hereunder shall be
in addition to any other rights Indemnitee may have under the Articles, the
Bylaws, the Nevada Revised Statutes or otherwise.  To the extent that a change
in the Nevada Revised Statutes (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Articles, the Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.

 

9.             Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available
thereunder for any Company director or officer; provided that, for any person
that is no longer serving as director or officer of the Company or of

 

5

--------------------------------------------------------------------------------


 

any other enterprise at the Company’s request, such coverage shall only be
provided to the extent that it is generally available to the Company in the
insurance marketplace.

 

10.          Period of Limitations.  Except as required by applicable law, no
legal action shall be brought and no cause of action shall be asserted by or in
the right of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.

 

11.          Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

12.          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

13.          Exclusions.  The Company shall not be liable under this Agreement
to make any payment (i) prohibited by law or (ii) in connection with any Claim
made against Indemnitee relating to an Indemnifiable Event to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Articles or Bylaws or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

14.          Defense of Claims.  The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee; provided
that if Indemnitee believes, after consultation with counsel selected by
Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and Indemnitee and
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company or any subsidiary of the Company or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Claim) at the Company’s expense; provided that any
counsel chosen by Indemnitee shall agree to comply with the Company’s outside
counsel guidelines, as in effect at the time of the engagement of such counsel,
with respect to any matter for which indemnification is

 

6

--------------------------------------------------------------------------------


 

sought under this Agreement.  The Company shall not be liable to Indemnitee
under this Agreement for any amounts paid in settlement of any Claim relating to
an Indemnifiable Event effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of Indemnitee, effect any
settlement of any Claim relating to an Indemnifiable Event to which Indemnitee
is or could have been a party unless such settlement solely involves the payment
of money and includes a complete and unconditional release of Indemnitee from
all liability on all claims that are the subject matter of such Claim.  Neither
the Company nor Indemnitee shall unreasonably withhold its or his or her consent
to any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.  To the fullest extent permitted by Nevada law, the Company’s
assumption of the defense of a Claim pursuant to this Section 14 will constitute
an irrevocable acknowledgement by the Company that any Expenses incurred by or
for the account of Indemnitee in connection therewith are indemnifiable by the
Company under Section 2.

 

15.           Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs, executors and personal
and legal representatives.  The provisions of this Agreement shall apply to the
entire term of Indemnitee’s service as a director or officer of the Company or
of any other enterprise at the Company’s request, including service in such
capacities prior to the date of this Agreement.  This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as an officer or
director of the Company or of any other enterprise at the Company’s request.

 

16.           Severability.  The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

 

17.           Equitable Remedies.  The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable
and difficult to prove and further agree that any breach may cause Indemnitee
irreparable harm.  Accordingly, the Company and Indemnitee agree that Indemnitee
may enforce this Agreement by seeking injunctive relief and/or specific
performance, in addition to other remedies, without any necessity of showing
actual damage or irreparable harm.  By seeking injunctive relief and/or specific
performance, Indemnitee will not be precluded from seeking or obtaining any
other relief to which Indemnitee is entitled.  The Company and Indemnitee
further agree that Indemnitee is entitled to seek temporary restraining orders,
preliminary injunctions and permanent injunctions without the necessity of
posting bonds or other undertakings.  The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court and the Company

 

7

--------------------------------------------------------------------------------


 

waives any such requirement of such bond or undertaking.

 

18.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.

 

 

 

COMPUTER SCIENCES CORPORATION

 

 

 

By

/s/ William Deckelman, Jr.

 

Name:

William L. Deckelman, Jr.

 

Title:

Vice President and General Counsel

 

Date:

February 7, 2012

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

/s/ J. Michael Lawrie

 

Name:

J. Michael Lawrie

 

Date:

February 7, 2012

 

8

--------------------------------------------------------------------------------


 

ANNEX C

 

None

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF NON-COMPETITION/NON-SOLICITATION AGREEMENT

 

Non-Competition/Non-Solicitation Agreement

 

I

 

Introduction/Consideration

 

This Non-Competition/Non-Solicitation Agreement (the “Agreement”) is between
                                                                 (“Employee”)
and Computer Sciences Corporation, including its direct and indirect
subsidiaries and affiliated entities, successors and assigns (collectively
“CSC”). Employee acknowledges that CSC is in a competitive industry in which the
creation, maintenance and use of confidential or proprietary information are
critical to business success, and that the protection of that information is a
legitimate business interest of CSC. Employee also acknowledges that this
Agreement is reasonably necessary to protect the good will and other legitimate
business interests of CSC.

 

The collective consideration for Employee’s obligations under this Agreement,
each of which Employee specifically acknowledges is independently sufficient
consideration, includes: Employee’s continued eligibility to participate in one
or more of CSC’s various equity incentive plans; Employee’s access to and
receipt of Confidential Information relating to CSC’s business and clients;
Employee’s opportunity to receive special training and education; Employee’s
employment with CSC; and Employee’s compensation and other benefits.

 

II

 

Definitions

 

“Client” means any client with respect to whom Employee provided services, on
behalf of whom Employee transacted business, or with respect to whom Employee
possessed Confidential Information during the 12-month period preceding the
termination of Employee’s employment with CSC for any reason.

 

“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in business that is
substantially similar to CSC’s business. For purposes of this Agreement, the
parties specifically agree that: CSC is engaged in the business of providing
technology-enabled solutions and services; that CSC’s capabilities include, but
are not limited to, system design and integration, information technology and
business process outsourcing, applications software development, Web and
application hosting, mission support and management consulting; and that CSC
actively solicits business and services clients located throughout the United
States and the world.  A non-exhaustive list of CSC’s Competitors includes
Accenture, Xerox/ACS, HP/EDS, General Dynamics, IBM, L-3 Communications,
Lockheed Martin, Northrop Grumman, Dell/Perot Systems, SAIC, Oracle/Sun
Microsystems, Unisys Corporation, Infosys, WiPro, Tata, Cognizant, or any
subsidiary or affiliate thereof.

 

“Confidential Information” means all CSC trade secrets, patents, copyrights,
confidential or proprietary business information and data, sales and financial
data, pricing information, manufacturing and distribution methods, information
relating to CSC’s business plans and strategies including, but not limited to,
customers and/or prospects, or lists thereof, marketing plans and

 

D-1

--------------------------------------------------------------------------------


 

procedures, research and development plans, methods of doing business, both
technical and non-technical, information relating to the design, architecture,
flowcharts, source or object code and documentation of any and all computer
software products which CSC has developed, acquired or licensed or is in the
process of developing, acquiring or licensing or shall develop, acquire or
license in the future, hardware and database technologies or technological
information, formulae, designs, process and systems information, intellectual
property rights, and any other confidential or proprietary information which
relates to the business of CSC or to the business of any client or vendor of CSC
or any other party with whom CSC agrees to hold information in confidence,
whether patentable, copyrightable or protectable as trade secrets or not. 
Confidential Information does not include information which is (i) already known
by Employee without an obligation of confidentiality, (ii) publicly known or
becomes publicly known through no unauthorized act of Employee, (iii) rightfully
received from a third party without an obligation of confidentiality,
(iv) disclosed without similar restrictions by CSC to a third party (other than
an affiliate or customer of CSC), or (v) approved by CSC, in writing, for
disclosure.

 

“Prospective Client” means any individual or enterprise who is not a Client but
with whom CSC was in active business discussions or negotiations at any time
during the 12-month period preceding the termination of Employee’s employment
with CSC for any reason and whose identity became known to Employee in
connection with Employee’s relationship with or employment by CSC .

 

III

 

Covenants/Related Provisions

 

1.                           Non-Disclosure and Non-Use of Confidential
Information: CSC shall provide Employee Confidential Information relating to
CSC, its business and clients. Employee agrees not to disclose, use, copy or
duplicate or otherwise permit the use, disclosure, copying or duplication of any
Confidential Information (other than in connection with authorized activities
conducted in the course of Employee’s employment at CSC for the benefit of CSC)
during or following his/her employment with CSC. Employee agrees to take all
reasonable steps and precautions to prevent any unauthorized disclosure, use,
copying or duplication of Confidential Information.

 

2.                           Non-Solicitation of CSC Employees, Clients, and
Prospective Clients: During the time of Employee’s employment and for a period
of 24 months thereafter, Employee shall not, without the express, prior written
consent of CSC’s General Counsel, engage in any of the conduct described in
Subparagraphs (a) and (b) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:

 

a.               hire, attempt to hire or assist any other person or entity in
hiring or attempting to hire any current employee of CSC or any person who was a
CSC employee within the 6-month period preceding such hiring or attempted
hiring;

 

b.              solicit, divert or cause a reduction in the business or
patronage of any Client or Prospective Client.

 

D-2

--------------------------------------------------------------------------------


 

3.                           Non-Competition: During the time of Employee’s
employment and for a period of 12 months thereafter, Employee shall not, without
the express, prior written consent of CSC’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever CSC is marketing or
providing its services or products, participate in any activity as, or for, a
Competitor of CSC which is the same or similar to the activities in which
Employee was involved at CSC.

 

REASONABLENESS OF RESTRICTIONS: EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS
CAREFULLY READ AND CONSIDERED THE PROVISIONS OF PARAGRAPHS III(1), (2) AND
(3) OF THIS AGREEMENT AND AGREES THAT THE RESTRICTIONS SET FORTH HEREIN ARE FAIR
AND REASONABLE, ARE SUPPORTED BY VALID CONSIDERATION, AND ARE REASONABLY
REQUIRED TO PROTECT LEGITIMATE BUSINESS INTERESTS OF CSC. EMPLOYEE FURTHER
AGREES THAT IF EMPLOYEE VIOLATES THE PROVISIONS OF PARAGRAPHS III(1), (2) OR
(3) OF THIS AGREEMENT THAT THE NUMBER OF DAYS THAT EMPLOYEE IS IN VIOLATION WILL
BE ADDED TO ANY PERIODS OF LIMITATION ON THE ACTIVITIES SPECIFIED HEREIN.

 

4.                           Injunctive Relief/Remedies: Employee acknowledges
and agrees that if Employee were to breach, or threaten to breach, any provision
of this Agreement, CSC would suffer immediate and irreparable harm and would
therefore be entitled to specific performance through injunctive relief ordered
by a court of appropriate jurisdiction, without the need to post any bond. 
Employee therefore consents and stipulates to the entry of such injunctive
relief in an appropriate court prohibiting Employee from breaching this
Agreement. This Paragraph III(4) shall not, however, diminish the right of CSC
to claim and recover money damages in addition to injunctive relief.

 

5.                           Reformation, Severability, and Survival: If the
scope of any provision contained in this Paragraph III is too broad to permit
enforcement of such provision to its full extent, then CSC and Employee agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law, and enforce this Agreement
as reformed or modified. Subject to the provisions of the foregoing sentence,
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision, to the extent of such prohibition or invalidity, shall be deemed
not to be a part of this Agreement, and shall not invalidate the remainder of
such provision or the remaining provisions of this Agreement. Employee
specifically agrees that Paragraph III(1) (Non-Disclosure and Non-Use of
Confidential Information), Paragraph III(2) (Non-Solicitation of CSC Employees,
Clients, and Prospective Clients) and Paragraph III(3) (Non-Competition) and
each of their provisions, subparagraphs and subparts, are independent of and
severable from each other, and may be enforced independently.

 

6.                           Assignment:  The rights and obligations of CSC
under this Agreement may, without the consent of Employee, be assigned by CSC,
in its sole discretion, to any subsidiary, venture or affiliate of CSC or
successor in interest to a substantial portion of the business or assets of

 

D-3

--------------------------------------------------------------------------------


 

CSC.  Employee shall not have the right to assign Employee’s rights or
obligations under this Agreement.

 

7.                           Waiver of Breach: Any failure or delay on the part
of either party to exercise any remedy or right under this Agreement shall not
operate as a waiver.  The failure of either party to require performance of any
of the terms, covenants, or provisions of this Agreement by the other party
shall not constitute a waiver of any of the rights under the Agreement.  No
forbearance by either party to exercise any rights or privileges under this
Agreement shall be construed as a waiver, but all rights and privileges shall
continue in effect as if no forbearance had occurred.  No covenant or condition
of this Agreement may be waived except by the written consent of the waiving
party.

 

8.                           Binding Effect: Employee agrees that this Agreement
shall be binding upon Employee’s heirs, executors, and other legal
representatives or assigns.

 

9.                           Amendment: This Agreement may not be modified or
amended except by a written instrument executed by Employee and CSC’s General
Counsel.

 

10.                     Entire Agreement: This Agreement constitutes Employee’s
and CSC’s entire agreement and supersedes all other prior agreements,
understandings or representations by or between the parties, whether oral or
written, with respect to the specific subject matters herein.  Specifically,
should Employee and CSC be parties to another agreement with provisions
regarding confidentiality, non-disclosure, non-competition, non-solicitation of
clients, prospective clients or employees, and all related definitions thereof,
or any other restrictive covenants included in this Agreement, such similar
provisions of any other such agreement are superseded by the terms of this
Agreement; provided, that, this Agreement does not supersede, and is superseded
by, any similar provisions of the Employment Agreement between CSC and the
Employee, dated February 7, 2012; and, provided, further, that this Agreement
does not supersede the provisions of an equity award agreement between Employee
and CSC that address Recoupment and Forfeiture.

 

11.                     Governing Law: This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
its conflict of law rules.

 

 

Employee:

 

FOR CSC:

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

Date

 

 

 

D-4

--------------------------------------------------------------------------------